DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-6, 8, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over EIS (DE102014202016 A1; as cited in IDS; translation) in view of NASLI-BAKIR et al. (US 2002/0015786 A1) and Admitted Prior Art.
With respect to claim 1, EIS discloses a gluing method for gluing part elements of a laminate structure (…gluing motor vehicle components; paragraph 0002; …for bonding all motor vehicle parts; paragraph 0008), in which method: at least two glue components and a hardener to be used (…three-component adhesive system made of a resin, a fast and a slow hardener component; paragraph 0010) in the gluing of the part elements (…for bonding above all motor vehicle parts…three-component mixture is used…; paragraph 0008) are selected at the control unit of the glue manufacturing apparatus (…adhesive control is provided; paragraph 0009), the control unit of the glue manufacturing apparatus determines the mutual mixing ratio of the selected glue components at the starting moment of the glue manufacturing process (…an adhesive control is provided which received the instantaneous application length of the adhesive on the input side and re-controls at least one of the metering elements with increasing application length.  The inventive dosing of the adhesive components during the application process is therefore regulated automatically…; paragraph 0009), providing the different glue components to the mixing unit is started after the determination of the mixing ratio, the glue components are supplied to the mixing unit with component specific metering elements in a mixture ratio determined by the control unit (…multi-component adhesive comprising a mixing chamber and a plurality of metering elements that regulate the flow rate of an adhesive component in each case to the mixing chamber…an adhesive control is provided which receives the instantaneous application length of the adhesive on the input side and re-controls at least one of the metering elements with increasing application length.  The inventive dosing of the adhesive components during the application process is therefore regulated automatically…; paragraph 0009), characterized in that, in the method, the control unit adjusts the mixing ratio of the glue components to be administered on a part element as a function of time so that the open time of the glue coming out from the mixing unit shortens after each part element fastened to the laminate structure towards the end of the gluing process (…in order to prevent the adhesive from having already reacted at the beginning of the adhesive bead 10 in the course of the adhesive application as much further than at the end of the adhesive bead 10…the proportion of the slow curing agent in relation to the rapid curing agent during the application phase is reduced stepwise or continuously, in the sense of a reduction in the open time in such a way that the entire adhesive volume of the adhesive application has reacted at the end of the application phase to approximately the same extend, namely close to the open time; paragraph 0014; …for this purpose, the application station contains an adhesive control unit 12 which regulates the quantity metering of the adhesive components on the control valves, 5, 6, 7 during the application of adhesive …adhesive controller 12 determines the required mixture composition on the basis of stored control data…; paragraph 0015) , whereby the clamping time of the part elements of the laminate structure to be glued together is as long as the clamping time of the last administered glue layer having the shortest open time, upon the expiry of which all the glue layers have reached the target hardness (…after the application of adhesive, the component 11 is joined and, when the adhesive bond, following the open adhesive time in the so called docking phase, has solidified sufficiently strongly for the further component handing…; paragraph 0013).
Although the different glue components are provided to the mixing unit is started after the determination of the mixing ratio, the glue components are supplied to the mixing unit with component specific metering elements in a mixture ratio determined by the control unit (…multi-component adhesive comprising a mixing chamber and a plurality of metering elements that regulate the flow rate of an adhesive component in each case to the mixing chamber…an adhesive control is provided which receives the instantaneous application length of the adhesive on the input side and re-controls at least one of the metering elements with increasing application length.  The inventive dosing of the adhesive components during the application process is therefore regulated automatically…; paragraph 0009), it is silent as to the gluing method comprising: pumping of the different glue components to the mixing unit with component specific pumps as claimed.
Also, although EIS as modified by NASLI-BAKIR et al. disclose the gluing method characterized in that the selected glue components have open times of different lengths (…three components of resin, a rapid curing agent and a long-term curing agent is expediently used; paragraph 0008; EIS), it is silent as to the method wherein the selected glue components are polyurethane components having open times of different lengths as claimed.
NASLI-BAKIR et al. disclose a method of applying a multi-component glue mixture to objects passing through an applicator station for application of the glue mixture in a manufacturing line.  The method comprises mixing glue components in a mixer to form the glue mixture.  A multi-component glue applicator machine 3 comprises storage tanks 4, 6 for glue component, day tanks 17, 18 for the glue components, and mixing apparatus (38, 40, 42) for mixing glue components from the day tanks 17, 18 to form a glue mixture thereof (abstract); wherein from the day tanks 16, 18, the glue and hardener is fed via metering pumps 30, 32 and flow meter 34, 36 to a mixer 38. The flow meters feed information of the flow to the control cabinet 28 and this feedback is used to control the metering pumps 30, 32.  The ratio of the glue to hardener can be controlled, as desired, by controlling the pumping rate of the pump 12, 14 (p.2; paragraph 0028; figure 1).
Admitted prior art of the record discloses in the gluing of large part elements together, usually glue mixtures are used, which are manufactured during gluing by mixing two or more glue components with appropriate mixing device.  For example, polyurethane glue is two-component glue.  There are countless different kinds of polyurethanes depending on the required properties.  The properties can be, among others, open time, clamping time, thermal resistance, chemical resistance and strength.  The components of the polyurethane glue are stored in two separate containers before manufacturing the glue mixture.  When manufacturing the glue, the components are mixed and simultaneously a hardener is added, which starts the cross-linking process in the glue.  After this, the glue is spread either as one or more layers onto the surfaces to be glued and the surfaces are clamped together.  The hardener causes a chemical reaction in the glue, as a result of which the glue mixture is cross-linked to its final harness (Admitted prior art, p.1, paragraphs 2-3).
The examiner notes here that adjusting mixing ratio of the three component adhesive having different open time length to achieve a good bond is known as taught by EIS and that one would know to adjust the mixing ratio of three components (two component polyurethane glue and a hardener) having different open time length of admitted prior art.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the plurality of metering elements that regulate the flow rate of the adhesive component to the mixing chamber of EIS with the metering pumps 30, 32 and flow meter 34, 36 feeding the multi-adhesive components to a mixer 38 as taught by NASLI-BAKIR et al. as a well-known alternative mechanism of feeding the adhesive components to the mixer. 
Also, therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the three components of resin, a rapid curing agent and a long-term curing agent having open time of different length of EIS as modified by NASHLI-BAKIR et al. to be the three components adhesives (two component polyurethane glue and a hardener as claimed) having different open time length as taught by admitted prior art as an alternative well-known adhesive component used in gluing of part elements art.
With respect to claim 5, EIS as modified by NASLI-BAKIR et al. and Admitted Prior Art disclose the gluing method characterized in that the mixing ratio of the glue paste component is continuously changed so that the proportion of the glue component having the shortest open time is increased with continuous control until the end of the glue manufacturing process of the elements to be glued together (…the proportion of the slow curing in relation to the rapid curing agent during the application phase is reduced stepwise or continuously in the sense of a reduction in the open time in such a way that the entire adhesive volume of the adhesive application has reacted at the end of the application phase to approximately the same extent, namely close to the end of the open time; EIS; paragraph 0014).
With respect to claim 6, EIS as modified by NASLI-BAKIR et al. and Admitted Prior Art disclose the gluing method characterized in that the mixing ratio of the glue paste components is changed stepwise when starting the manufacture of a new glue layer on the part element fastened last onto the laminate (…the proportion of the slow curing in relation to the rapid curing agent during the application phase is reduced stepwise or continuously in the sense of a reduction in the open time in such a way that the entire adhesive volume of the adhesive application has reacted at the end of the application phase to approximately the same extent, namely close to the end of the open time; EIS; paragraph 0014).
With respect to claim 8, EIS discloses a manufacturing arrangement of a laminate structure comprised of part elements, which arrangement comprises a glue paste manufacturing apparatus, comprising: material containers for the glue paste components (a three-component storage bearing, consisting a resin container 1, a storage container 2 for a rapid curing agent and a storage container 3 for a long-term curing agent), a separate control valve 5, 6, 7 for each glue paste component, which are arranged to supply the components of the glue paste to be manufactured through the outlet pipes to the mixing unit (mixing chamber 4), a control unit 12 of the glue paste manufacturing apparatus, which control unit is arranged: to determine the mutual mixing ratio of the glue components at the starting moment of the glue manufacturing process, to start the supplying of the different glue components in connection with the starting of the mixing unit, to supply the glue components to the mixing unit with component-specific metering elements in mixing ratio determined by the control unit (…multi-component adhesive comprising a mixing chamber and a plurality of metering elements that regulate the flow rate of an adhesive component in each case to the mixing chamber…an adhesive control is provided which receives the instantaneous application length of the adhesive on the input side and re-controls at least one of the metering elements with increasing application length.  The inventive dosing of the adhesive components during the application process is therefore regulated automatically…; paragraph 0009), wherein, the selected glue components are *polyurethane components having open time of different lengths, characterized in that, the control unit is arranged to control the ratio of the components of the glue to be administered on a part element as a function of time, so that the open time of the glue coming out from the mixing unit shortens after every part element fastened to the laminate structure towards the end of the gluing process (…in order to prevent the adhesive from having already reacted at the beginning of the adhesive bead 10 in the course of the adhesive application as much further than at the end of the adhesive bead 10…the proportion of the slow curing agent in relation to the rapid curing agent during the application phase is reduced stepwise or continuously, in the sense of a reduction in the open time in such a way that the entire adhesive volume of the adhesive application has reacted at the end of the application phase to approximately the same extend, namely close to the open time; paragraph 0014; …for this purpose, the application station contains an adhesive control unit 12 which regulates the quantity metering of the adhesive components on the control valves, 5, 6, 7 during the application of adhesive …adhesive controller 12 determines the required mixture composition on the basis of stored control data…; paragraph 0015), whereby the clamping time of the part elements to be glued together of the laminate to be manufactured is as long as the clamping time of the last administered glue layer having the shortest open time, upon the expiry of which time all the glue layers having reached the target hardness (…after the application of adhesive, the component 11 is joined and, when the adhesive bond, following the open adhesive time in the so called docking phase, has solidified sufficiently strongly for the further component handing…; paragraph 0013).
Although the different glue components are provided to the mixing unit is started after the determination of the mixing ratio, the glue components are supplied to the mixing unit with component specific metering elements in a mixture ratio determined by the control unit (…multi-component adhesive comprising a mixing chamber and a plurality of metering elements that regulate the flow rate of an adhesive component in each case to the mixing chamber…an adhesive control is provided which receives the instantaneous application length of the adhesive on the input side and re-controls at least one of the metering elements with increasing application length.  The inventive dosing of the adhesive components during the application process is therefore regulated automatically…; paragraph 0009), it is silent as to the glue paste manufacturing apparatus comprising: a separate pump for each glue paste component, which pumps are arranged to pump the components of the glue paste to be manufactured through the outlet pipes to the mixing unit as claimed.
NASLI-BAKIR et al. disclose a method of applying a multi-component glue mixture to objects passing through an applicator station for application of the glue mixture in a manufacturing line.  The method comprises mixing glue components in a mixer to form the glue mixture.  A multi-component glue applicator machine 3 comprises storage tanks 4, 6 for glue component, day tanks 17, 18 for the glue components, and mixing apparatus (38, 40, 42) for mixing glue components from the day tanks 17, 18 to form a glue mixture thereof (abstract); wherein from the day tanks 16, 18, the glue and hardener is fed via metering pumps 30, 32 and flow meter 34, 36 to a mixer 38. The flow meters feed information of the flow to the control cabinet 28 and this feedback is used to control the metering pumps 30, 32.  The ratio of the glue to hardener can be controlled, as desired, by controlling the pumping rate of the pump 12, 14 (p.2; paragraph 0028; figure 1).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the plurality of metering elements that regulate the flow rate of the adhesive component to the mixing chamber of EIS with the metering pumps 30, 32 and flow meter 34, 36 feeding the multi-adhesive components to a mixer 38 as taught by NASLI-BAKIR et al. as a well-known alternative mechanism of feeding the adhesive components to the mixer. 
*note here that in apparatus claims, the material worked upon gives a little or no patentable weight, thus as long as the apparatus is capable of pumping the one’s desired glue components, the amended limitation of glue components being polyurethane components having open times of different lengths are immaterial in apparatus claims.
With respect to claim 12, EIS as modified by NASLI-BAKIR et al. and Admitted Prior Art disclose the manufacturing arrangement of a laminate structure comprised of part elements characterized in that the mixing ratio of the glue paste components is arranged to be continuously changed, so that the proportion of the glue component having the shorter open time is increased with continuous control until the end of the glue manufacturing process (…the proportion of the slow curing in relation to the rapid curing agent during the application phase is reduced stepwise or continuously in the sense of a reduction in the open time in such a way that the entire adhesive volume of the adhesive application has reacted at the end of the application phase to approximately the same extent, namely close to the end of the open time; EIS; paragraph 0014).
With respect to claim 13, EIS as modified by NASLI-BAKIR et al. and Admitted Prior Art disclose the manufacturing arrangement of a laminate structure comprised of part elements characterized in that the mixing ratio of the glue paste components is arranged to be changed stepwise when starting the glue manufacture on the part element last glued to the laminate (…the proportion of the slow curing in relation to the rapid curing agent during the application phase is reduced stepwise or continuously in the sense of a reduction in the open time in such a way that the entire adhesive volume of the adhesive application has reacted at the end of the application phase to approximately the same extent, namely close to the end of the open time; EIS; paragraph 0014).
With respect to claim 15, EIS disclose a computer program product, which comprises computer program code means stored on a computer-readable storage medium, which code means, when the computer program product is run on a computer (an adhesive control unit 12 which regulates the quantity metering of the adhesive components on the control valves, 5, 6, 7 during the application of adhesive …adhesive controller 12 determines the required mixture composition on the basis of stored control data…; paragraph 0015)), are arranged to select the at least two glue components and the hardener of the glue to be used in the gluing of the laminate structure, to determine the mutual mixing ratio of the selected glue components at the starting moment of the glue manufacturing process (…multi-component adhesive comprising a mixing chamber and a plurality of metering elements that regulate the flow rate of an adhesive component in each case to the mixing chamber…an adhesive control is provided which receives the instantaneous application length of the adhesive on the input side and re-controls at least one of the metering elements with increasing application length.  The inventive dosing of the adhesive components during the application process is therefore regulated automatically…; paragraph 0009), to start the supplying of the different glue components to the mixing unit after the determination of the mixing ratio, characterized in that, in the computer program product further comprises code means, which are for gluing part elements of a laminate structure arranged to *select the glue components from polyurethane components having open times of different lengths and to control the mixing ratio of the glue components as a function of time so that the open time of the glue coming out from the mixing unit shortens after every part element fastened to the laminate structure towards the end of the gluing process (…in order to prevent the adhesive from having already reacted at the beginning of the adhesive bead 10 in the course of the adhesive application as much further than at the end of the adhesive bead 10…the proportion of the slow curing agent in relation to the rapid curing agent during the application phase is reduced stepwise or continuously, in the sense of a reduction in the open time in such a way that the entire adhesive volume of the adhesive application has reacted at the end of the application phase to approximately the same extend, namely close to the open time; paragraph 0014; …for this purpose, the application station contains an adhesive control unit 12 which regulates the quantity metering of the adhesive components on the control valves, 5, 6, 7 during the application of adhesive …adhesive controller 12 determines the required mixture composition on the basis of stored control data…; paragraph 0015), whereby the clamping time of the part elements to be glued together of the laminate structure to be manufactured is as long as the clamping time of the last glue layer having the shorted open time, upon the expiry of which time all the glue layers have reached the target hardness (…after the application of adhesive, the component 11 is joined and, when the adhesive bond, following the open adhesive time in the so called docking phase, has solidified sufficiently strongly for the further component handing…; paragraph 0013).
Although the different glue components are provided to the mixing unit is started after the determination of the mixing ratio, the glue components are supplied to the mixing unit with component specific metering elements in a mixture ratio determined by the control unit (…multi-component adhesive comprising a mixing chamber and a plurality of metering elements that regulate the flow rate of an adhesive component in each case to the mixing chamber…an adhesive control is provided which receives the instantaneous application length of the adhesive on the input side and re-controls at least one of the metering elements with increasing application length.  The inventive dosing of the adhesive components during the application process is therefore regulated automatically…; paragraph 0009), it is silent as to the glue paste manufacturing apparatus comprising: a separate pump for each glue paste component, which pumps are arranged to pump the components of the glue paste to be manufactured through the outlet pipes to the mixing unit as claimed.
NASLI-BAKIR et al. disclose a method of applying a multi-component glue mixture to objects passing through an applicator station for application of the glue mixture in a manufacturing line.  The method comprises mixing glue components in a mixer to form the glue mixture.  A multi-component glue applicator machine 3 comprises storage tanks 4, 6 for glue component, day tanks 17, 18 for the glue components, and mixing apparatus (38, 40, 42) for mixing glue components from the day tanks 17, 18 to form a glue mixture thereof (abstract); wherein from the day tanks 16, 18, the glue and hardener is fed via metering pumps 30, 32 and flow meter 34, 36 to a mixer 38. The flow meters feed information of the flow to the control cabinet 28 and this feedback is used to control the metering pumps 30, 32.  The ratio of the glue to hardener can be controlled, as desired, by controlling the pumping rate of the pump 12, 14 (p.2; paragraph 0028; figure 1).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the plurality of metering elements that regulate the flow rate of the adhesive component to the mixing chamber of EIS with the metering pumps 30, 32 and flow meter 34, 36 feeding the multi-adhesive components to a mixer 38 as taught by NASLI-BAKIR et al. as a well-known alternative mechanism of feeding the adhesive components to the mixer. 
*note here that in apparatus claims, the material worked upon gives a little or no patentable weight, thus as long as the apparatus is capable of pumping the one’s desired glue components, the amended limitation of glue components being polyurethane components having open times of different lengths are immaterial in apparatus claims.

Claims 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over EIS (DE102014202016 A1; as cited in IDS; translation) in view of NASLI-BAKIR et al. (US 2002/0015786 A1) and Admitted Prior Art as applied to claim 1 and/or 8 above, and further in view of SIBBETT (US 2005/0137292 A1).
With respect to claims 3 and 10, EIS as modified by NASLI-BAKIR et al. and Admitted Prior Art disclose the gluing method as discussed with respect to claims 2 and 9 above, respectively.  Although it EIS discloses that in the application pauses, a sample mixture of the adhesive mixture provided for the subsequent adhesive application is produced in the mixing chamber when the application nozzle 9 is closed and the reaction behavior thereof is determined and compared with the corresponding control set in the adhesive control 12 and the latter is corrected if necessary (…the reaction rate curves of the different mixture ratios are taken into consideration in the determination as claimed), it is silent as to the gluing method and/or manufacturing arrangement of a laminate structure comprised of part elements characterized in that in the manufacturing apparatus characterized in that in the determination of the mutual mixing ratio of the glue components at the starting moment of the process, the temperature of the production area used in the gluing is measured and that the reaction rate curves of the different mixture ratios in the measured temperature are taken into consideration in the determination.
It is known in adhesive composition (title; SIBBETT) art that a mixing ratio of the main adhesive component and the curing agent component may be changed depending on usage temperature and environment (p.2, paragraph 0024).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the determination of the mutual mixing ratio of the glue components of EIS as modified by NASLI-BAKIR et al. and Admitted Prior Art depends on usage temperature and environment (the temperature of the production area used in the gluing as claimed) as taught by SIBBETT as a well-known factor to determine the mixing ratio of the adhesive components used in adhesive art.
With respect to claims 4 and 11, EIS as modified by NASLI-BAKIR et al., Admitted Prior Art, and SIBBETT disclose the gluing method as discussed with respect to claims 3 and 10 above, respectively.   EIS as modified by NASLI-BAKIR et al., Admitted Prior Art, and SIBBETT disclose the gluing method characterized in that the method, the temperature rise of the production area is compensated by increasing the proportion of the glue component having the longest open time in the finished glue mixture and that the temperature drop of the product area is compensate by increasing the proportion of the glue component having the shortest open time in the finished glue mixture.
The examiner notes here that EIS disclose of the entire adhesive volume of the adhesive application has reacted at the end of the application phase to approximate the same extend, namely close to the end of the open time (paragraph 0014).
Thus, since the mixing ratio of adhesive components of EIS as modified by NASLI-BAKIR et al., and Admitted Prior Art changes depending on the temperature  (as modified by SIBBETT), one of ordinary skilled in the art would have understood to increase the proportion of the slow curing agent when the temperature rises in order to prevent the early curing and to increase the proportion of the fast curing agent when the temperature drops in order to facilitate the curing (and/or prevent the delay curing).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the temperature dependent proportion of the mixing ratio of the adhesive components of EIS as modified by NASLI-BAKIR et al., Admitted Prior Art, and SIBBETT to be increased in the proportion of the slow curing agent and/or longer open time glue component when the temperature rises in order to prevent the early curing and to be increased the proportion of the fast curing agent and/or shorter open time glue component when the temperature drops in order to facilitate the curing (and/or prevent the delay curing) so that the entire adhesive volume of the adhesive application has reacted at the end of the application phase to approximate the same extend, namely close to the end of the open time as taught by EIS (paragraph 0014).

Response to Arguments
Applicant’s arguments with respect to claim has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regards to argument on p. 6-8 of the remark with respect to claim 1 that the cited references fails to disclose polyurethane components as glue components, Admitted prior art of the record discloses in the gluing of large part elements together, usually glue mixtures are used, which are manufactured during gluing by mixing two or more glue components with appropriate mixing device.  For example, polyurethane glue is two-component glue.  There are countless different kinds of polyurethanes depending on the required properties.  The properties can be, among others, open time, clamping time, thermal resistance, chemical resistance and strength.  The components of the polyurethane glue are stored in two separate containers before manufacturing the glue mixture.  When manufacturing the glue, the components are mixed and simultaneously a hardener is added, which starts the cross-linking process in the glue.  After this, the glue is spread either as one or more layers onto the surfaces to be glued and the surfaces are clamped together.  The hardener causes a chemical reaction in the glue, as a result of which the glue mixture is cross-linked to its final harness (Admitted prior art, p.1, paragraphs 2-3).
The examiner notes here that adjusting mixing ratio of the three component adhesive having different open time length to achieve a good bond is known as taught by EIS and that one would know to adjust the mixing ratio of three components (two component polyurethane glue and a hardener) having different open time length of admitted prior art.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the three components of resin, a rapid curing agent and a long-term curing agent having open time of different length of EIS as modified by NASHLI-BAKIR et al. to be the three components adhesives (two component polyurethane glue and a hardener as claimed) having different open time length as taught by admitted prior art as an alternative well-known adhesive component used in gluing of part elements art.
Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive.  In regards to argument on p. 6-8 of the remark respect to claim 8 and 15 that the cited references fails to disclose polyurethane components as glue components, in apparatus claims, the material worked upon gives a little or no patentable weight, thus as long as the apparatus is capable of pumping the one’s desired glue components, the amended limitation of glue components being polyurethane components having open times of different lengths are immaterial in apparatus claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYUN LEE whose telephone number is (571)270-5114. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N. Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        

/Jaeyun Lee/
9/6/2022